—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 4, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was discharged from her employment as a certified nursing assistant after she did not return to work following a leave of absence to care for her mother. Claimant was reinstated to her position after it was discovered that her leave of absence could have been extended under the Family and Medical Leave Act of 1993 (29 USC § 2601 et seq.). Claimant was paid back wages and informed to either return to work or submit a Family and Medical Leave Act application within 15 days in order to extend her leave. Inasmuch as claimant neither returned to work nor submitted a leave application, substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left her employment without good cause (see Matter of Natale [Sweeney], 244 AD2d 743 [1997]; Matter of Flynn [W.T. La Rose & Assoc. — Catherwood], 19 AD2d 918 [1963]).
Cardona, P.J., Carpinello, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.